 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELCHOR KARL T. LIMPIN,                            Case No.: 16-cv-2351 AJB (BLM)
12                                     Plaintiff,
                                                        ORDER:
13   v.
     ROBERT MCSEVENEY, Immigration                      1) GRANTING PLAINTIFF’S
14
     Judge, et al.,                                     MOTION FOR
15                                                      RECONSIDERATION;
                                    Defendants.
16
                                                        2) DENYING MOTION FOR LEAVE
17                                                      TO PROCEED IN FORMA
                                                        PAUPERIS;
18
19                                                      3) GRANTING MOTION TO
                                                        AMEND COMPLAINT;
20
21                                                      4) DENYING PLAINTIFF’S
                                                        MOTION FOR EXTENSION OF
22
                                                        TIME
23
24                                                      (Doc. Nos. 10, 11, 12, 14)
25
26         Presently before the Court are Plaintiff Melchor Limpin’s motion for
27   reconsideration, (Doc. No. 14), motion to proceed in forma pauperis, (Doc. No. 12), motion
28   to amend complaint, (Doc. No. 11), and motion to show good cause and request for more

                                                    1

                                                                                 16-cv-2351 AJB (BLM)
 1   time, (Doc. No. 10). As explained below, the Court GRANTS Plaintiff’s motion for
 2   reconsideration, DENIES Plaintiff’s motion to proceed in forma pauperis, GRANTS
 3   Plaintiff’s motion to amend complaint, and DENIES Plaintiff’s motion to request for more
 4   time.
 5                                       BACKGROUND
 6           On September 16, 2016, Plaintiff Melchor Limpin filed a complaint against Jeh
 7   Johnson, Secretary of U.S. DHS; Kamala Harris, the Attorney General of California; Guy
 8   Grande, DHS Attorney; and Robert McSeveney, Immigration Judge. (Doc. No. 1.) No
 9   further action was taken other than Plaintiff’s filing of three separate notices of change
10   address. (Doc. Nos. 2, 4, 5.) Nearly two years after the complaint was filed, the Court
11   ordered Plaintiff to show cause as to why this case should not be dismissed for lack of
12   prosecution and set a hearing for August 27, 2018. (Doc. No. 6.) The Court held the hearing
13   on August 27, 2018. (Doc. No. 8.) No appearances were made by any parties. (Id.) The
14   Court then dismissed the case pursuant to Federal Rules of Civil Procedure Rule 4(m). (Id.)
15   This Order follows.
16                                      LEGAL STANDARD
17           Pursuant to FRCP 60(b), courts may only reconsider a final order on certain
18   enumerated grounds. These grounds include: (1) mistake, inadvertence, surprise, or
19   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
20   not have been discovered in time to move for a new trial; (3) fraud, misrepresentation, or
21   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been
22   satisfied, released or discharged; it is based on an earlier judgment that has been reversed
23   or vacated; or applying it prospectively is no longer equitable; or (6) any other reason
24   justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–(6). A motion
25   made under the first three subsections of Rule 60(b) must be brought within a year, but a
26   motion made under the other subsections need only be brought within a “reasonable time
27   after entry of the order sought to be set aside.” Id.; see also United States v. Sparks, 685
28   F.2d 1128, 1130 (9th Cir. 1982).
                                                  2

                                                                               16-cv-2351 AJB (BLM)
 1                                         DISCUSSION
 2         Plaintiff seeks reconsideration of the Court’s dismissal of his case. (Doc. No. 14 at
 3   3.) Plaintiff alleges that he submitted written arguments on August 24, 2018 for the hearing
 4   scheduled on August 27, 2018 and therefore he presumed no oral argument was required.
 5   (Id. at 1–2.) Plaintiff argues that an alleged mistake, inadvertence, surprise or excusable
 6   neglect occurred since the documents are date stamped and received by the clerk of court
 7   on August 24, 2018 and should have reached the Court prior to rendering its decision of no
 8   appearance. (Id. at 2.) While Plaintiff’s briefs were received by the Clerk of Court prior to
 9   the August 27, 2018 hearing, the briefs were not filed on the Court’s docket until September
10   7, 2018. (Doc. Nos. 10, 11, 12.) Therefore, the Court’s reasoning to dismiss the case for
11   lack of appearance and for lack of prosecution pursuant to Federal Rules of Civil Procedure
12   Rule 4(m) is no longer valid. Therefore, the Court VACATES its dismissal of Plaintiff’s
13   case and GRANTS Plaintiff’s motion for reconsideration.
14         Plaintiff requests to proceed in forma pauperis (“IFP”). (Doc. No. 12.) However,
15   Plaintiff previously paid the filing fee of $400.00 upon the filing of his complaint.
16   Therefore, Plaintiff does not require IFP status. Accordingly, the Court DENIES Plaintiff’s
17   motion to proceed IFP.
18         Plaintiff seeks leave to amend his complaint. (Doc. No. 11.) Federal Rules of Civil
19   Procedure Rule 15(a)(1) provides in relevant part “[a] party may amend its pleading once
20   as a matter of course within 21 days after serving it.” Therefore, Plaintiff may file an
21   amended complaint as a matter of due course and without leave of the Court. Accordingly,
22   the Court GRANTS Plaintiff’s motion to amend his complaint.
23         Plaintiff also seeks an extension of time to serve Defendants. Plaintiff alleges that
24   an extension of time to serve Defendants is required since his claims would be barred by
25   the statute of limitations if he was to re-file his litigation. (Doc. No. 10 at 2.) Plaintiff
26   appears to have attempted to serve his First Amended Complaint upon Defendants through
27   regular mail during August of 2018. However, Plaintiff has not yet filed his First Amended
28   Complaint with the Court. Further, the Court above has granted Plaintiff’s motion to amend
                                                   3

                                                                                16-cv-2351 AJB (BLM)
 1   the complaint and vacated its dismissal, thus Plaintiff does not require an extension of time
 2   to serve. Accordingly, Plaintiff’s motion for an extension of time is DENIED.
 3                                        CONCLUSION
 4           Based on the foregoing, the Court GRANTS Plaintiff’s motion for reconsideration,
 5   DENIES Plaintiff’s motion to proceed in forma pauperis, GRANTS Plaintiff’s motion to
 6   amend complaint, and DENIES Plaintiff’s motion to request for more time. The Court
 7   encourages Plaintiff to file his First Amended Complaint with the Court and follow the
 8   service requirements to timely and properly serve the federal defendants. See Fed. R. Civ.
 9   P. 4.
10
11   IT IS SO ORDERED.
12
13   Dated: December 10, 2018
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4

                                                                                16-cv-2351 AJB (BLM)
